DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement. 
The rejection of claims 5 and 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotchkiss (2002, US 6,433,261) taken with the evidence of each of Popi (2009, US 7,473,826), Page (2016, US 9,313,970), Popi (2011, US 7,872,183), Page (2011, US 8,035,006), Popi (2012, US 8,324,476), and Johnson (2007, US 7,211,717), Page (2015, US 8,969,677) and Coe (1959, Proc. Natl. Acad. Sci. USA 45:828-832).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 7 January 2022.  Applicant’s arguments and the Butruille Declaration, both filed 7 April 2022, have been fully considered but they are not persuasive.  
The determination for the closest prior art was made using characteristics that do not vary under different environmental conditions in an analysis of three corn varieties.  Appendix A compares the descriptions of 1351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of 1285291 in US 7,211,717 and US 8,969,677. The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown.  The characteristics not in bold are those upon which this determination was made; these are brace root coloration, internode direction, anther color, presence of a glume band, ear shape, husk bract length, fresh and dry husk colors, endosperm type, and endosperm color.
Hotchkiss discloses 89AHD12 plants and seeds (Claims 1 and 4).  Like the instant inbred corn plant, it has dark brace root coloration, a zig-zag internode direction, green-yellow anther color, a semi-conical ear shape, a short husk bract length, green fresh and buff dry husk colors, a normal endosperm type, and yellow endosperm color (Table 3).
Unlike the instant corn plant, 89AHD12 lacks a glume band.  However, the presence or absence of a glume band is a single gene trait (Coe, pg 828, ¶6).  Thus, 89AHD12 appears to be a plant of corn variety CV417266 further comprising a single locus conversion but otherwise comprising all of the morphological and physiological characteristics of CV417266.
Response to Arguments
The Declaration states that the prior art and instant plants differ significantly in their fatty acid compositions;  this the prior art plant is not the instant plant further comprising a single locus conversion (Declaration ¶5, Table 1).
This is not found persuasive. 
It is not clear that the prior art and instant plants were grown side-by-side.  The Declaration states that “A head-to-head performance comparison of the claimed and referenced  varieties was performed” (¶5).  The art considers a head-to-head comparison to involve growing the corn plants together (Trifunovic et al, 2003, Maydica 48:263-269; see pg 264, left column, ¶2; right column, ¶2).  However, in another application, 17/022,147, Declarant made the same statement (response filed 8 February 2022), yet compared the corn variety at question and the prior art corn variety using data identical to that in a patent filed 7 years before the corn variety at question was invented.  Thus, Declarant does not appear to use the phrase consistent with its use in the art, and it is not clear here if the plants were actually grown side-by-side.
Fatty composition in corn is affected by water stress, at least in some genotypes (Gabal et al, 2015Alexandria Sci. Exch. J. 36:274-280; see Table 3).  Thus, the seed fatty composition of the instant and prior art plants cannot be compared unless the plants are grown side-by-side.  
The Declaration’s assertion that “one of ordinary skill in the art could unambiguously distinguish the claimed and referenced varieties based on one of the above-listed attributes and would in no way conclude that a plant with the performance characteristics of the claimed variety is the same as a plant with the performance characteristics of the referenced variety is not supported by the evidence of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/505,381.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 7 January 2022.  Applicant’s arguments filed 7 April 2022 have been fully considered but they are not persuasive.  
Hybrid corn variety CH011010, claimed in the copending application, makes obvious its parent, CV417266, claimed in the instant application, as the hybrid is claimed as a plant produced by crossing its two parents.  Further, CH011010 is a species of the genus of instantly claimed F1 progeny of CV417266.  The cross necessary to make CH011010 is a species of the instantly claimed genus of making F1 progeny of CV417266.  The methods of introducing a trait into CH011010 are species of the instantly claimed genus of applying plant breeding techniques to an F1 progeny of CV417266.  CH011010 further comprising a transgene, single locus conversion, or heritable trait, where the transgene, single locus conversion, or heritable trait was introduced into one of its parents, which include CV417266, makes obvious CV417266 further comprising a transgene, single locus conversion, or heritable trait.
Compositions comprising CV417266 seed in soil are obvious to one of ordinary skill in the art because com seed is sold to farmers for planting in soil.
Making commodity products, including seed oil and starch from corn seed, including seed produced on CV417266, is obvious to one of ordinary skill in the art because com seed is sold by farmers for selling to others who make them into those products, among others;  there is an economic motivation for doing so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/510,799.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 7 January 2022.  Applicant’s arguments filed 7 April 2022 have been fully considered but they are not persuasive.  
Hybrid corn variety CH011112, claimed in the copending application, makes obvious its parent, CV417266, claimed in the instant application, as the hybrid is claimed as a plant produced by crossing its two parents.  Further, CH011112 is a species of the genus of instantly claimed F1 progeny of CV417266.  The cross necessary to make CH011112 is a species of the instantly claimed genus of making F1 progeny of CV417266.  The methods of introducing a trait into CH011112 are species of the instantly claimed genus of applying plant breeding techniques to an F1 progeny of CV417266.  CH011112 further comprising a transgene, single locus conversion, or heritable trait, where the transgene, single locus conversion, or heritable trait was introduced into one of its parents, which include CV417266, makes obvious CV417266 further comprising a transgene, single locus conversion, or heritable trait.
Compositions comprising CV417266 seed in soil are obvious to one of ordinary skill in the art because com seed is sold to farmers for planting in soil.
Making commodity products, including seed oil and starch from corn seed, including seed produced on CV417266, is obvious to one of ordinary skill in the art because com seed is sold by farmers for selling to others who make them into those products, among others;  there is an economic motivation for doing so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/512,172.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 7 January 2022.  Applicant’s arguments filed 7 April 2022 have been fully considered but they are not persuasive.  
Hybrid corn variety CH011116, claimed in the copending application, makes obvious its parent, CV417266, claimed in the instant application, as the hybrid is claimed as a plant produced by crossing its two parents.  Further, CH011116 is a species of the genus of instantly claimed F1 progeny of CV417266.  The cross necessary to make CH011116 is a species of the instantly claimed genus of making F1 progeny of CV417266.  The methods of introducing a trait into CH011116 are species of the instantly claimed genus of applying plant breeding techniques to an F1 progeny of CV417266.  CH011116 further comprising a transgene, single locus conversion, or heritable trait, where the transgene, single locus conversion, or heritable trait was introduced into one of its parents, which include CV417266, makes obvious CV417266 further comprising a transgene, single locus conversion, or heritable trait.
Compositions comprising CV417266 seed in soil are obvious to one of ordinary skill in the art because com seed is sold to farmers for planting in soil.
Making commodity products, including seed oil and starch from corn seed, including seed produced on CV417266, is obvious to one of ordinary skill in the art because com seed is sold by farmers for selling to others who make them into those products, among others;  there is an economic motivation for doing so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/512,273.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 7 January 2022.  Applicant’s arguments filed 7 April 2022 have been fully considered but they are not persuasive.  
Hybrid corn variety CH011156, claimed in the copending application, makes obvious its parent, CV417266, claimed in the instant application, as the hybrid is claimed as a plant produced by crossing its two parents.  Further, CH011156 is a species of the genus of instantly claimed F1 progeny of CV417266.  The cross necessary to make CH011156 is a species of the instantly claimed genus of making F1 progeny of CV417266.  The methods of introducing a trait into CH011156 are species of the instantly claimed genus of applying plant breeding techniques to an F1 progeny of CV417266.  CH011156 further comprising a transgene, single locus conversion, or heritable trait, where the transgene, single locus conversion, or heritable trait was introduced into one of its parents, which include CV417266, makes obvious CV417266 further comprising a transgene, single locus conversion, or heritable trait.
Compositions comprising CV417266 seed in soil are obvious to one of ordinary skill in the art because com seed is sold to farmers for planting in soil.
Making commodity products, including seed oil and starch from corn seed, including seed produced on CV417266, is obvious to one of ordinary skill in the art because com seed is sold by farmers for selling to others who make them into those products, among others;  there is an economic motivation for doing so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments against all the Double Patenting Rejections
Applicant urges that under MPEP 804(I)B(1)(b) if a provisional double patenting rejection is the only rejection remaining in an application with the earlier effective filing date, the rejection should be withdrawn (response pg 6).
This is not found persuasive because the provisional double patenting rejection is not the only remaining rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662